Van Dusen, J.,
This case is ruled by Reamer’s Estate, 315 Pa. 148. It is true that in that case the question concerned' the right to administer, but the court expressly rested their conclusion on the right to inherit, and discussed the questions and the authorities fully.
Cryan’s Estate, 301 Pa. 386, was urged upon us as holding the contrary. This case was cited to the court in Reamer’s Estate, but it is not mentioned in the opinion. The reason is apparent when we examine the paper books. There were two questions in the case: (1) The propriety of a declaratory judgment, and (2) the proper construction of the will. No question was raised as to the right of an adopted child to inherit from the sisters of the adopting *654parent. The appeal was, in fact, by the adopted child, who claimed to take under the will of the decedent, in which she was mentioned, one half of the property, instead of the one third which was awarded to her in the court below as the heir of her adoptive aunts. What is said in the opinion is explanatory of the award to her of one third in the court below, to which nobody made any objection and which was not under discussion.
The exceptions are dismissed, and the adjudication is confirmed absolutely.